GUY, J.
After several adjournments of the trial of this action, after issue joined, neither party appeared upon the adjourned day, and the action was dismissed. Subsequently the plaintiff moved to vacate the judgment of dismissal and to open its default, which motion was denied. From the order denying such motion, the plaintiff appeals.
The only objection raised against granting the plaintiff relief was that the court below had lost jurisdiction of the case and that plaintiff’s only remedy was to begin a new action. This was error. Johnson v. Monahan, 47 Misc. Rep. 689, 94 N. Y. Supp. 351; Droege v. Herz, 48 Misc. Rep. 346, 95 N. Y. Supp. 570; Goldstein v. Mason-Seamon Trans. Co., 137 N. Y. Supp. 961.
Order reversed, judgment vacated, and a new trial ordered, with costs to appellant to abide the event. All concur.